                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                STATESBORO DIVISION


MYDRIA STRINGER,JR,

              Plaintiff,

       V.                                               CV 619-127


WARDEN FREDRICK J. HEAD;JOHN
DOE; and SALLY DOE,

              Defendants.



                                        ORDER



       Plaintiff filed this case in the Southern District of Georgia even though the named

defendants are located in Baldwin County, Georgia, and the events in Plaintiffs complaint

allegedly occurred in Baldwin County. (See doc. no. 1.) Because Baldwin County is in the

Middle District of Georgia, the proper venue is the Macon Division of the Middle District of

Georgia. 28 U.S.C. § 1391(b).

       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Macon Division.                  28 U.S.C.

§ 1406(a). The Court also DIRECTS the Clerk to forward the file to that District.

       SO ORDERED this cP^^^ay ofJanuary,2020, at Augusta, Georgia.


                                          J. RAND^ MALL,CHIEF JUDGE
                                          UNIXED^TATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
